FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PUBLIC UTILITY DISTRICT NO. 1 OF       
SNOHOMISH COUNTY WASHINGTON,
                         Petitioner,         No. 03-72511
RELIANT ENERGY SERVICES INC.,                  FERC No.
                        Intervenor,         EL02-26 et al.
                                           Northern District of
                v.
                                               California,
FEDERAL ENERGY REGULATORY                    San Francisco
COMMISSION,
                       Respondent.
                                       

PUBLIC UTILITY DISTRICT NO. 1 OF       
SNOHOMISH COUNTY WASHINGTON,
                         Petitioner,
CALPINE ENERGY SERVICES, L.P.; EL
PASO MERCHANT ENERGY L.P.;
MORGAN STANLEY CAPITAL GROUP,
                                             No. 03-74208
INC.; MIRANT AMERICAS ENERGY
                                               FERC No.
                                       
MARKETING, LP; BP ENERGY CO.;
ALLEGHENY ENERGY SUPPLY CO.,                EL02-26, et al.
LLC; AMERICAN ELECTRIC POWER               District of Oregon,
SERVICE CORPORATION,                             Portland
                       Intervenors,
                v.
FEDERAL ENERGY REGULATORY
COMMISSION,
                       Respondent.
                                       


                            15015
15016         PUBLIC UTILITY DISTRICT v. FERC



NEVADA POWER COMPANY; SIERRA        
PACIFIC POWER COMPANY,                    No. 03-74617
                     Petitioners,           FERC No.
               v.                        EL02-26-000
                                        Northern District of
FEDERAL ENERGY REGULATORY                   California,
COMMISSION,                               San Francisco
                    Respondent.
                                    

SOUTHERN CALIFORNIA WATER           
COMPANY,
                      Petitioner,         No. 03-74757
ENRON POWER MARKETING INC.,                 FERC No.
                     Intervenor,            EL-02-28
                                        Northern District of
               v.
                                            California,
FEDERAL ENERGY REGULATORY                 San Francisco
COMMISSION,
                    Respondent.
                                    
               PUBLIC UTILITY DISTRICT v. FERC         15017



ATTORNEY GENERAL, STATE OF          
NEVADA,
                      Petitioner,         No. 04-70712
BP ENERGY COMPANY; MIRANT                   FERC No.
AMERICAS ENERGY MARKETING,                EL02-28-004
L.P.,
                    Intervenors,
                                       Northern District of
                                            California,
              v.                          San Francisco
FEDERAL ENERGY REGULATORY                    ORDER
COMMISSION,
                    Respondent.
                                    
                  Filed November 3, 2008

    Before: Harry Pregerson, and Marsha S. Berzon, and
             Richard R. Clifton, Circuit Judges.


                          ORDER

  In light of the Supreme Court’s ruling in Morgan Stanley
Capital Group Inc. v. Public Utility District No. 1 of Snoho-
mish County, 128 S. Ct. 2733 (2008), we VACATE our prior
opinion and REMAND to the Federal Energy Regulatory
Commission for further proceedings consistent with the
Supreme Court’s opinion. The mandate shall issue forthwith.

  VACATED and REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.